Citation Nr: 1647866	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-01 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 50 percent prior to February 9, 2012, and in excess of 70 percent from February 9, 2012 to June 7, 2016, for service-connected posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to January 1992, and from June 1997 to November 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned a 50 percent disability rating effective January 5, 2007.  In addition, this matter is before the Board on appeal from a May 2013 supplemental statement of the case that denied entitlement to TDIU.

With regard to the Veteran's PTSD rating claim on appeal, during the pendency of the appeal a June 2012 supplemental statement of the case continued the initial 50 percent rating and increased the disability evaluation to 70 percent disabling effective February 9, 2012.  In addition, a July 2016 rating decision increased the rating to 100 percent disabling effective June 7, 2016.  As such, the July 2016 rating decision constituted a partial grant of the benefits sought on appeal; thus, the Board finds the issue of entitlement to an increased rating for PTSD to be moot as of June 7, 2016.  The Board further finds the issue of entitlement to an increased rating prior to June 7, 2016 remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

Additionally, a July 2016 rating decision by the RO granted entitlement to TDIU, and assigned effective dates from July 25, 2012 to June 7, 2016.  Thus, the 
RO limited the retention of the TDIU rating to the date the Veteran's PTSD rating increased to 100 percent disabling.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the award of a 100 percent disability rating does not render moot the claim of entitlement to a TDIU. See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU rating even where a 100 percent schedular rating has also been granted.  Bradley, at 293-94.  Because of this holding, VA's General Counsel withdrew VAOPGCPREC 6-99, which was contrary to the holding of Bradley.  See 75 Fed. Reg. 11229-04 (March 10, 2010).  As such, in light of Bradley, as of June 7, 2016, the Veteran's TDIU claim has not been rendered moot and is still in appellate status.

In December 2014, the Veteran testified at a Board videoconference hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1. In a September 2016 letter, the Veteran's representative notified the RO that the Veteran wished to withdraw his appeal concerning entitlement to an initial disability evaluation in excess of 50 percent prior to February 9, 2012, and in excess of 70 percent prior to June 7, 2016, for service-connected PTSD.

2. In a September 2016 letter, the Veteran's representative notified the RO that the Veteran wished to withdraw his appeal concerning entitlement to TDIU.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal of the issue of entitlement to an initial disability evaluation in excess of 50 percent prior to February 9, 2012, and in excess of 70 percent prior to June 7, 2016, for service-connected PTSD, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2. The criteria for withdrawal of a substantive appeal of the issue of entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdraw of Appeal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and meet certain requirements set forth by regulation.  They must include the name of the appellant, the applicable file number, and a statement that the appeal is being withdrawn.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  38 C.F.R. § 20.204(b)(1) (2015).  

In a September 2016 letter that included the Veteran's file number, the representative notified the RO that the Veteran wished to withdraw his appeal concerning entitlement to an initial disability evaluation in excess of 50 percent prior to February 9, 2012, and in excess of 70 percent prior to June 7, 2016, for service-connected PTSD.  In addition, the September 2016 letter notified the RO that the Veteran wished to withdraw his appeal concerning entitlement to TDIU.  The representative's letter indicating the Veteran's intention to withdraw the issues on appeal satisfies the requirements for the withdrawal of a substantive appeal.  See 38 C.F.R. § 20.204 (2015).  As the Veteran has withdrawn his appeal as to the issues of entitlement to a rating increase for PTSD and entitlement to TDIU, there remain no allegations of errors of fact or law for appellate consideration.  The Board therefore has no jurisdiction to review these issues.  Accordingly, the issues on appeal are dismissed.


ORDER

The appeal concerning the issue of entitlement to an initial disability evaluation in excess of 50 percent prior to February 9, 2012, and in excess of 70 percent prior to June 7, 2016, for service-connected PTSD is dismissed.

The appeal concerning the issue of entitlement to TDIU is dismissed.





____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


